    Case 18-31276         Doc 91     Filed 05/30/19 Entered 05/30/19 23:51:32                 Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                Case No.: 18−31276
                                                    Chapter: 13
                                                Judge: Janet S. Baer

In Re:
   Sebastian Palladino
   917 Heather Row Lane
   Naperville, IL 60540
Social Security / Individual Taxpayer ID No.:
   xxx−xx−9112
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on May 24, 2019




                                                          FOR THE COURT


Dated: May 28, 2019                                       Jeffrey P. Allsteadt , Clerk
                                                          United States Bankruptcy Court
          Case 18-31276            Doc 91       Filed 05/30/19 Entered 05/30/19 23:51:32                         Desc Imaged
                                                Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-31276-JSB
Sebastian Palladino                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: cpatterso                    Page 1 of 2                          Date Rcvd: May 28, 2019
                                      Form ID: ntcdsm                    Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 30, 2019.
db            ++SEBASTIAN PALLADINO,    917 HEATHROW LANE,    NAPERVILLE IL 60540-0337
               (address filed with court: Sebastian Palladino,      917 Heather Row Lane,
                 Naperville, IL 60540)
27423158       +Barbara Regnald S.,    421 N. County Farm Road,    Wheaton, IL 60187-3978
27384674       +Benjamin J. Rooney,    Keay & Costello, P.C.,    128 S. County Farm Road,
                 Wheaton, IL 60187-2400
27423155       +Bluee Green Timeshare,    PO Box 810937,    Boca Raton, FL 33481-0937
27403732       +DuPage County Treasurer,    501 North County Farm Road,    Wheaton, IL 60187-3986
27280131       +Edward Health Ventures,    1220 Hobson Rd #104,,    Naperville, IL 60540-8137
27280132       +Fidelity 401K Loan,    900 Salem St. ,,    Smithfield, RI 02917-1243
27280133       +First Bank Card,    PO Box 190,    Omaha, NE 68101-0190
27323373       +First National Bank of Omaha,     1620 Dodge Street, Stop code 3105,    Omaha, NE 68197-0002
27280134        FirstService Residential of IL,     303 E Upper Wacker Dr Suite 1900, C,    Chicago, IL 60601
27280136       +Great Lakes-Parent Loan,    PO Box 7860,    Madison, WI 53707-7860
27280137       +Gwen Henry, CPA, County Collector,     421 N County Farm Rd,   Wheaton, IL 60187-3978
27440293        HSBC Bank USA, National Association,,     Ocwen Loan Servicing, LLC,
                 Attn: Bankruptcy Department,     PO Box 24605,   West Palm Beach, FL 33416-4605
27280138       +Herb Hill,   408 Central Ave.,,     Aurora, IL 60506-5325
27280140       +Ocwen Loan Services LLC,    1661 Worthington Ave; Suite 100,    West Palm Beach, FL 33409-6493
27280141       +Robert Slobig,   105 W Adams St, Suite 3200,     Chicago, IL 60603-6209
27280142       +The Wirbicki Law Group LLC,     33 W. Monroe St., Suite 1450,   Chicago, IL 60603-5338
27280143       +Tom Laz,   608 S. Washington St., Suite 207,     Naperville, IL 60540-6657
27423258        Townhomes of Fields,    303 E. Upper Wacker Drive, Ste 1900,    Chicago, IL 60601
27384675       +Townhomes of the Fields Owners Association,     Keay & Costello, P.C.,    128 S. County Farm Road,
                 Wheaton, IL 60187-2400
27451513        UNITED STATES DEPARTMENT OF EDUCATION,     CLAIMS FILING UNIT,   PO BOX 8973,
                 MADISON, WI 53708-8973

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db              E-mail/Text: sampall@wideopenwest.com May 29 2019 02:25:26      Sebastian Palladino,
                 917 Heather Row Lane,   Naperville, IL 60540
27280128       +EDI: CAPITALONE.COM May 29 2019 05:58:00      Capital One,   P.O. Box 30285,
                 Salt Lake City, UT 84130-0285
27280129       +EDI: CHASE.COM May 29 2019 06:03:00      Chase Card,   P.O. Box 94014,   Palatine, IL 60094-4014
27423156       +E-mail/Text: collector@dupageco.org May 29 2019 02:26:03      DuPage County Treasurer’s Office,
                 421 County Farm Road,   Wheaton, IL 60187-3992
27280135        E-mail/Text: GOLF_STBankruptcy@gatewayonelending.com May 29 2019 02:25:25
                 Gateway One Lending & Finance,   160 North Riverview Dr. Suite 100,    Anaheim, CA 92808
27360817        E-mail/Text: GOLF_STBankruptcy@gatewayonelending.com May 29 2019 02:25:25
                 Gateway One Lending & Finance, LLC,   175 N Riverview Drive,    Anaheim, CA 92808
                                                                                             TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27280139          HSBC Bank
27280130*        +Chase Card,   P.O. Box 94014,   Palatine, IL 60094-4014
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 30, 2019                                             Signature: /s/Joseph Speetjens
        Case 18-31276       Doc 91    Filed 05/30/19 Entered 05/30/19 23:51:32             Desc Imaged
                                      Certificate of Notice Page 3 of 3


District/off: 0752-1          User: cpatterso              Page 2 of 2                  Date Rcvd: May 28, 2019
                              Form ID: ntcdsm              Total Noticed: 26

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 28, 2019 at the address(es) listed below:
              Barbara Q Reynolds    on behalf of Creditor    DuPage County Treasurer’s Office
               barbara.reynolds@dupageco.org
              Benjamin Rooney     on behalf of Creditor   Townhomes of the Fields Owners’ Association
               ben@keaycostello.com, kim@keaycostello.com
              Glenn B Stearns    on behalf of Trustee Glenn B Stearns stearns_g@lisle13.com
              Glenn B Stearns    stearns_g@lisle13.com
              Katie Simpson-Jones     on behalf of Defendant    HSBC Bank, U.S.A, N.A. as trustee for Fremont
               Home Loan Trust 2006 D Mortgage-Backed Certificates, Series 2006-D simpsonk@bclplaw.com,
               chdocketing@bclplaw.com
              Katie Simpson-Jones     on behalf of Defendant    Ocwen Loan Servicing, LLC simpsonk@bclplaw.com,
               chdocketing@bclplaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Peter C Bastianen    on behalf of Creditor   Ocwen Loan Servicing, LLC as servicer for HSBC Bank
               USA, National Association, as Trustee for Fremont Home Loan Trust 2006-D, Mortgage-Backed
               Certificates, Series 2006-D ND-Four@il.cslegal.com
              Rachael A Stokas    on behalf of Defendant   Codilis & Associates, P.C. ND-Two@il.cslegal.com
              Rachael A Stokas    on behalf of Defendant Peter Bastianen ND-Two@il.cslegal.com
              Robert W Brunner    on behalf of Defendant   Ocwen Loan Servicing, LLC brunnerr@bryancave.com,
               chdocketing@bryancave.com
              Robert W Brunner    on behalf of Defendant   HSBC Bank, U.S.A, N.A. as trustee for Fremont Home
               Loan Trust 2006 D Mortgage-Backed Certificates, Series 2006-D brunnerr@bryancave.com,
               chdocketing@bryancave.com
              Steven G Trubac    on behalf of Defendant   Ocwen Loan Servicing, LLC steve.trubac@bclplaw.com,
               chdocketing@bclplaw.com
              Steven G Trubac    on behalf of Defendant   HSBC Bank, U.S.A, N.A. as trustee for Fremont Home
               Loan Trust 2006 D Mortgage-Backed Certificates, Series 2006-D steve.trubac@bclplaw.com,
               chdocketing@bclplaw.com
                                                                                              TOTAL: 14
